Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Powles et al (5,902,279).
Powles et al discloses a needle device (Figure 11) including a needle (111), a handpiece (112, 36) and a vibration device (116) coupled to the handpiece (column 8, lines 16-59).  The vibration device is positioned “proximate” to the needle and fixed to the handpiece such that it does not rotate about the handpiece and does not move along the length of the handpiece.  While Powles et al does not teach an anesthetic device or the needle delivering anesthesia, this is considered to be directed to the intended use of the device and the needle of Powles et al is capable of delivering anesthesia and therefore meets the structural limitations of the claim. 

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Coss (6,602,229).

Coss discloses a vibrating injection needle including a needle (16), a handpiece (15) and a vibration device (20) coupled to the handpiece.  The vibration device is positioned “proximate” the needle (column 4, lines 20-23) and fixed to the handpiece so that it does not rotate about the handpiece or move along the length of the handpiece (Figure 1).

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coss in view of Blaine et al (8,449,482).
Coss discloses the claimed device and while Coss teaches using a motor (36) and battery (40), Coss does not specifically teach a light, a switch or button to turn the device on and off and a printed circuit board to control the device.  
Blaine et al teaches a vibrating anesthesia device (abstract) and teaches that it is well known to use a vibration device with a needle and further to include a light (28), an on/off switch (32) and push button (33) to operate the vibration device and light and a printed circuit board (30) to control the device. 
While Coss would inherently need to have and on/off switch and some type of control for the device, it would have been obvious to one skilled in the art to include a printed circuit board and on/off switch or button as taught by Blaine et al in order to control the operation of the device.  Further it would have been obvious to include a light, as taught by Blaine et al (column 3, lines 45-48), in order to identify the target.  

Claims 5-9 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P LACYK whose telephone number is (571)272-4728. The examiner can normally be reached generally 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on 571-272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





J.P. Lacyk
/JOHN P LACYK/Primary Examiner, Art Unit 3791